Name: 94/455/EC: Commission Decision of 6 July 1994 on specific financial contributions from the Community for the eradication of Newcastle disease in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  food technology;  EU finance;  health
 Date Published: 1994-07-22

 Avis juridique important|31994D045594/455/EC: Commission Decision of 6 July 1994 on specific financial contributions from the Community for the eradication of Newcastle disease in Ireland (Only the English text is authentic) Official Journal L 187 , 22/07/1994 P. 0015 - 0015COMMISSION DECISION of 6 July 1994 on specific financial contributions from the Community for the eradication of Newcastle disease in Ireland (Only the English text is authentic) (94/455/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Commission Decision 94/77/EC (2), and in particular Articles 3 and 4 thereof, Whereas one outbreak of Newcastle disease occurred in Ireland on 14 August 1992; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of Newcastle disease was officially confirmed the Irish authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the Irish authorities; Whereas the conditions for Community financial assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For one outbreak of Newcastle disease which has occurred during the month of August 1992 Ireland may obtain Community financial assistance. The financial contribution by the Community shall be: - 50 % of the costs incurred by Ireland in compensating the owner for the slaughter, destruction of poultry and poultry products as appropriate, - 50 % of the costs incurred by Ireland for the cleaning, disinsectization and disinfection of holdings and equipment, - 50 % of the costs incurred by Ireland in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment. Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted. 2. The documents referred to in paragraph 1 shall be sent by Ireland no later than six months from the notification of this Decision. Article 3 The Commission will follow developments in the disease situation and, if necessary, due to the evolution of the disease a new decision will be adopted in accordance with the provisions laid down in Article 3 (4) of Council Decision 90/424/EEC. Article 4 This Decision is addressed to Ireland. Done at Brussels, 6 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 36, 8. 2. 1994, p. 15.